Citation Nr: 0507228	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-34 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carol L. Eckart




INTRODUCTION

The veteran served on active duty from September 1942 to 
March 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 2002 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
entitlement to service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims entitlement to service connection for 
PTSD.  Medical records show a diagnosis of PTSD based on a 
number of stressors related to service.  One of stressors was 
an incident in which he witnessed a crewmember in his unit 
burn to death while refueling an airplane.  He indicated that 
this took place on a Saturday around late July or early 
August 1945.  Other records suggest the incident took place 
in August 1945.  He reported that he was assigned to the 
1407th refueling unit at the time and that the incident took 
place in Wales.  He indicated that he could not recall the 
man's name, but remembered that the man was transferred to 
London and died the day after it happened.  

Another stressor was an incident in which he slipped off the 
wing of an airplane he was refueling and fell about eight 
feet and injured his left wrist and neck.  He and a lay 
witness suggested that this incident took place around April 
or May 1944.  He indicated that he was assigned to 1407 
A.A.F. Base Unit E.D.A.T.G. APO 741 when he injured his left 
wrist.  There are service medical records showing that the 
veteran was treated for an injury to the left hand after he 
was said to have fallen off the back of a truck.  The injury 
was said to have taken place in June of an unknown year, with 
the veteran's age given as 22 (he was 22 in 1944).  He was 
shown in the records to be assigned to 1407 A.A.F. B.U. at 
the time of this incident.    

The veteran's DD-214 reveals that he was discharged from the 
1419th Army Air Force Base Unit in March 1946, that his MOS 
was special vehicle operator, and his service awards included 
the European African Middle Eastern Campaign Ribbon.  

The Board notes that by the U.S. Armed Services Center for 
Unit Records Research  rejected the attempt to verify the 
veteran's claimed stressor of witnessing a man burn to death, 
based on insufficient stressor information (Dates within 60 
days of stressor, specific locations, full name of 
casualties, etc).  The Board notes that the information 
included the incident - man being burned while refueling an 
airplane, the approximate date within 60 days - a Saturday in 
late July to early August that fall, and the unit information 
and location - the 1407th refueling unit based in Wales.  
This information should be sufficient for the purposes of 
verifying this incident.  Moreover no real attempt appears to 
have been made to verify the other claimed stressors, 
including the claimed stressor of the fall while refueling an 
airplane, which appears to have some partially corroborative 
evidence in the service medical records.  

Accordingly, in order to ensure further compliance with the 
VA's duty to assist, this case is REMANDED to the VBA AMC for 
the following actions:

1.  The VBA AMC should contact the 
National Archives and Records 
Administration (NARA), and request copies 
of the records for the appellant's unit 
pertinent to the events identified in the 
statements of the appellant.  The units 
of interest appear to include the 1407 
A.A.F. B.U. (shown in the service medical 
records from June 1944), to include the 
1407th refueling group/unit in Wales from 
July 1945 to August 1945.   
The AMC should attempt to obtain any 
morning reports, operational reports, 
lessons learned statements, or any other 
information regarding activities of the 
appellant's unit(s) during the time frame 
between roughly April 1944 to August 
1945, with specific emphasis on the dates 
between July 1945 and August 1945 in 
which a man was burned to death refueling 
an airplane.    

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the BVA AMC 
should re-adjudicate the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations not previously provided.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




